Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic communication with Mark Loen (Reg. No. 56,220) on June 11, 2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
Claim 1 (Currently Amended) 
A mobile environment sensor vehicle comprising:
[[a)]] a base frame, 
[[b)]] a drive train and wheel steering system attached to said base frame, 
[[c)]] a vertical telescoping arm attached to said base frame,
[[d)]] a battery and a motor drive attached to said base frame, 
[[e)]] a vehicle computer having an operating system, 
[[f)]] a plurality of environment sensors mounted on a sensor platform positioned at the distal end of said vertical telescoping arm, 
[[g)]] at least one image camera mounted on said sensor platform, 
 [[h)]] a telescoping arm positioner operable to vertically extend and retract said vertical telescoping arm to position said sensor platform to automatically collect data of an environment proximate to at least one plant from a height of root ball of the plant up to a canopy height using said plurality of environment sensors, and to continuously maintain said sensor platform positioned at [[a]] said canopy height, and
[[i)]] said vehicle computer with said operating system further comprising: 
[[i)]] a drive motor controller, 
[[ii)]] a plurality of sensor data inputs, 
[[iii)]] a telescoping arm positioner, 
[[iv)]] a GPS receiver, 
[[v)]] a wireless transmitter, and 
[[vi)]] a steering controller, 
[[j)]] said environmental sensors further comprising at least one of each of: 
[[i)]] a dry bulb atmospheric temperature sensor, 
[[ii)]] a relative humidity sensor, 
[[iii)]] a barometric pressure sensor, 
[[iv)]] a carbon dioxide (C02) concentration sensor, 
[[v)]] a wind speed and direction  sensor, 
[[vi)]] a telescoping arm position sensor, 
[[vii)]] an infrared radiation surface temperature sensor, 
[[viii)]] an ultraviolet radiation sensor, 
[[ix)]] a photosynthetically active radiation sensor, 
[[x)]] a daily light integral sensor, 
[[xi)]] an infrared imagery sensor, 
[[[[xii)]] a visible light imagery sensor, and 
[[xiii)]] a spectral imagery sensor.

Claims 2-5 (Previously Cancelled)

Claim 6 (Previously Presented) 
The mobile environment sensor vehicle according to claim 1, wherein said mobile environment sensor vehicle is located inside a greenhouse.

Claim 7 (Currently Amended) 
A method for collecting mobile crop environment sensor readings comprising: 
[[a)]] providing a mobile unit further comprising: 
[[i)]] a base frame, 
[[ii)]] a drive train and wheel steering train attached to said base frame, 
[[iii)]] a vertical telescoping arm attached to said base frame, 
[[iv)]] a battery and a motor drive attached to said base frame, 
[[v)]] a vehicle computer having an operating system, 
[[vi)]] a plurality of environment sensors mounted on a sensor platform positioned at the distal end of said vertical telescoping arm, 
[[vii)]] at least one image camera mounted on said sensor platform, 
[[viii]] a telescoping arm positioner operable to vertically extend and retract said vertical telescoping arm to position said sensor platform to automatically collect data of an environment proximate to at least one plant from a height of root ball of the plant up to a canopy height using said plurality of environment sensors, and to continuously maintain said sensor platform positioned at [[a]] said canopy height, and
[[ix)]] said vehicle computer with said operating system further comprising: 
[[a.]] a drive motor controller, 
[[b.]] a plurality of sensor data inputs, 
[[c.]] a telescoping arm positioner, 
[[d.]] a GPS receiver, 
[[e.]] a wireless transmitter, and 
[[f.]] a steering controller, 
[[x)]] said environmental sensors further comprising at least one of each of: 
[[a.]] a dry bulb atmospheric temperature sensor, 
[[b.]] a relative humidity sensor, 
[[c.]] a barometric pressure sensor, 
[[d.]] a carbon dioxide (C02) concentration sensor, 
[[4e.]] a wind speed and direction sensor, 
[[f.]] a telescoping arm position sensor, 
[[g.]] an infrared radiation surface temperature sensor, 
[[h.]] an ultraviolet radiation sensor, 
[[i.]] a photosynthetically active radiation sensor, 
[[j.]] a daily light integral sensor, 
[[k.]] an infrared imagery sensor, 
[[l.]] a visible light imagery sensor, and 
[[m.]] a spectral imagery sensor 
[[b)]] positioning said mobile unit at a charging station, 
[[c)]] configuring said operating system to move said mobile unit in a predetermined sequence to: 
[[i)]] leave said charging system, 
[[ii)]] position at a start of at least one crop row, 
[[iii)]] move to an end of said at least one crop row, and 
[[iv)]] return to said charging system [[.]]
 [[d)]] transmit said data to a remote computer [[,]]. 



Claim 8 (Previously Cancelled)

Claim 9 (Previously Presented) 
The mobile environment sensor vehicle according to claim 1, wherein a front bumper and a back bumper are mounted on said base frame.

Claim 10 (Previously Presented) 
The mobile environment sensor vehicle according to claim 7, wherein a front bumper and a back bumper are mounted on said base frame.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.
The first closest prior art Cavender-Bares (US Patent No 9,582,002 B2), hereafter Cavender-Bares, teaches an autonomous agricultural vehicle with a vertically telescoping mast holding various sensors for navigation (Cavender-Bares, see at least Col 10, lines 53-59; FIG. 15: (127), (175)), or holding a docking platform (Cavender-Bares, see at least Col 11, lines 19-20; FIG. 16B: (174)). Although Cavender-Bares teaches various sensors on a vertically telescoping mast where the mast height is in range of the top of crops (Cavender-Bares, see at least FIG. 15; FIG. 16; FIG.18), Cavender-Bares fails to teach the sensors atop the vertically telescoping mast include “environmental sensors further comprising: dry bulb atmospheric temperature, relative humidity, barometric pressure, carbon dioxide (C02) concentration, wind speed and direction, telescoping arm position, infrared radiation surface temperature, ultraviolet radiation, photosynthetically active radiation, daily light integral, infrared imagery, visible light imagery, and spectral imagery”, as recited in claims 1 and 7 of the instant application. That is, although capable of positioning sensors at canopy height, Cavender-Bares fails to explicitly teach positioning environmental sensors at canopy height in order to collect data related to crops. 

The second closest prior art Miresmailli et al. (PGPub No US 2017/0032258 A1), hereafter Miresmailli, teaches a sensor platform for use in collecting data related to crops, mounted to a vehicle that is pre-programmed to leave a charging station, run through various rows of crops to collect data, transfer the data to a remote computer, and return to the charging station (Miresmailli, see at least paragraphs [0065], [0145], [0146]; FIG. 1: (110); FIG. 13A: (1300A)). Although Miresmailli teaches a variety of sensors on a platform that can be positioned to sense a specific region of the plant, i.e. “environmental sensors further comprising: dry bulb atmospheric temperature, barometric pressure, carbon dioxide (C02) concentration, wind speed and direction, daily light integral”, as recited in claims 1 and 7 of the instant application. 

The third closest prior art Gardener et al. (US Patent No 4,755,942), hereafter Gardener, teaches detecting a dry bulb atmospheric temperature and using a pyranometer such as the Li-COR Model 200S which can calculate DLI, at canopy height (Gardener, see at least Col 6, lines 49-52; Col 9, line 65 to Col 10, line 1; FIG. 3: (41); FIG. 4B: (102)). Although Gardener teaches determining a dry bulb temperature and using an LI-COR Model 200S pyranometer that can calculate DLI at canopy height (see Non-Patent Literature LI-COR Biosciences), Gardener fails to teach “environmental sensors further comprising: barometric pressure, carbon dioxide (C02) concentration, wind speed and direction”, as recited in claims 1 and 7 of the instant application. 

The fourth closest prior art Shakoor et al. (PGPub No US 2021/0045301 A1), hereafter Shakoor, teaches detecting barometric pressure, CO-2, and wind speed and direction at canopy height shown in FIG. 1, FIG. 2, and in FIG 13 (Shakoor, see at least paragraphs [0005], [0027]; FIG. 1: (26), (94); FIG. 2: (50); FIG. 13). Although Shakoor teaches adjusting the height of the sensors by manipulating the stacked tower so that the sensors can be positioned to detect canopy conditions (Shakoor, see at least the abstract and paragraph [0003]), Shakoor fails to teach automatically collecting data from the plant root ball up to and including said canopy height, as recited in the proposed amendments to claims 1 and 7 of the instant application.  

Finally, the fifth closest prior art Overton et al. (PGPub No US 2020/0033312 A1), hereafter Overton, teaches an autonomous terrestrial vehicle that collects data on trees to predict catastrophic failure, i.e. falling of trees (Overton, see at least FIG. 3B; FIG. 9; Paragraph [0017]). Although Overton teaches autonomously gathering environmental data from a tree, including heuristically determining a form and size of a root system from a lookup source (Overton, Paragraph [0113]), Overton fails to teach collecting environmental sensor data from the root plant ball, such as temperature, humidity, or CO2 concentration. Additionally, Overton teaches using sensors such as Lidar and Hyperspectral imagery to identify the tree variety and characteristics of biomass to determine potential failure i.e. falling. Overton does not teach gathering environmental data as described by the plurality of environmental sensors in the instant application. 

Regarding independent claims 1 and 7, Cavender-Bares, Miresmailli, Gardener, Shakoor, and Overton taken either individually or in combination with other prior art of record fails to teach or render obvious the proposed amended limitation “automatically collecting data from the plant root ball up to and including said canopy height”, the unique portion of the limitation underlined for emphasis, wherein the data includes specific environmental sensors. The limitation, “collecting data from the plant root ball up to and including said canopy height” refers to the invention of the instant application using a sensor platform attached to the distal end of a vertically telescoping arm to capture a range of data from the base of a plant to the canopy, i.e. top of the plant, automatically. Although prior art teaches detecting various environmental conditions at canopy height, such sensors are generally fixed and required manual repositioning as plants grow. Closer prior art such as Shakoor teaches manually adjusting the height of the sensors by changing the height of the stacked tower and Miresmailli teaches automatically repositioning sensors based on commands from a control system implementing inputs. Further, while Overton teaches automatically detecting data from a tree canopy, Overton does not environmental data of the root ball. None of the prior art discloses automatically detecting environmental data of a plant from the root ball up to and including the canopy. Such subject matter is not disclosed or described in any prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardener et al. (US Patent No 4,755,942) teaches an apparatus and method for indicating whether irrigation of an agricultural crop is required based on the measurement of crop water stress, including a plurality of sensors for sensing a plurality of conditions related to the agricultural area, including crop canopy and air temperatures, and relative humidity, from which the water stress condition of the crop can be determined, and for generating signals representative of each of the sensed parameters.
Shakoor et al. (PGPub No US 2021/0045301 A1) teaches a field controller and sensor having first and second arms, spaced apart from one another along a length of an elongate body at a distance sufficient to image a canopy of crop growth in a field in which the field controller and sensor is deployed. The sensor may be formed from modules that allow the operator the ability to vary the height of the sensor by stacking the modules together end to end, which in turn allows users to scale their particular system with varying crop sizes within crop rotations.
Overton et al. (PGPub No US 2020/0033312 A1) teaches systems, apparatuses and methods for determining a risk of catastrophic failure for a tree based on a mechanistic model of physical characteristics of the tree, including a mobile sensing platform comprising one or more sensors for obtaining data, a transport vehicle configured to transport the mobile sensing platform, a positioning sensor configured to precisely calculate geographic coordinates of the positioning sensor and the location of the positioning sensor relative to a reference object as positioning data, and a processor configured to fuse the imaging data and the positioning data in order to determine conditions for catastrophic tree failure.
Walters et al. (PGPub No US 2008/0017426 A1) teaches a modular vehicle system with a telescoping mast used to hold sensors that includes a front bumper and rear bumper. See FIG. 12 and paragraph [0070]. 
Non-Patent Literature LI-COR Biosciences teaches utilizing the LI-COR 200 sensor to calculate daily light integral (DLI). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668